DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2019, 04/15/2020, 09/28/2020, 10/29/2020, and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-10, 18-21, 33-36, 38-39, 42, and 51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khosravirad et al. (US 2019/0165893) [“Khosravirad”].
Regarding claim 1, Khosravirad teaches a method for transmitting feedback information, comprising: 
determining, by a terminal device, a target feedback mode used for transmitting feedback information, wherein the feedback information is feedback information for a transport block (TB) sent by a network device and received by the terminal device [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used]; and 
using, by the terminal device, the target feedback mode to transmit the feedback information [Khosravirad ¶ 0060, Fig. 5: the apparatus generates (block 503) and transmits the feedback message].
Regarding claim 2, Khosravirad teaches the method according to claim 1, wherein determining, by the terminal device, the target feedback mode used for transmitting feedback information, comprises: determining, by the terminal device, the target feedback mode according to a reception situation of the TB [Khosravirad ¶ 0060: UE checks whether there are any erroneous code blocks and/or number of erroneous code blocks (i.e. reception situation) in the transport block when determining feedback type].
Regarding claim 3, Khosravirad teaches the method according to claim 2, wherein determining, by the terminal device, the target feedback mode according to the reception situation of the TB, comprises: determining, by the terminal device, the target feedback mode from a plurality of preconfigured feedback modes according to the reception situation of the TB [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used].
Regarding claim 5, Khosravirad teaches the method according to claim 2, wherein determining, by the terminal device, the target feedback mode according to the reception situation of the TB, comprises: determining, by the terminal device, the target feedback mode according to a first parameter, wherein the first parameter indicates a number of code blocks (CBs) successfully received or failed to be received in the TB, or a proportion of CBs successfully received or failed to be received to a total number of CBs [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block; see Table 6: feedback type corresponds to number of erroneous code blocks].
Regarding claim 6, Khosravirad teaches the method according to claim 5, wherein determining, by the terminal device, the target feedback mode according to the first parameter, comprises: determining, by the terminal device, a first range corresponding to the first parameter from a plurality of ranges, wherein the plurality of [Khosravirad ¶ 0061, Table 4: feedback type is according to ranges of erroneous code blocks (eCBs), e.g., 4 to 6 eCBs, 7-10 eCBs]; and 
determining, by the terminal device, the target feedback mode according to the first range and a preconfigured correspondence relationship between the plurality of ranges and the plurality of feedback modes [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, (i.e. Table 4 of ¶ 0061), that a specific feedback type is to be used].
Regarding claim 9, Khosravirad teaches the method according to claim 1, wherein determining, by the terminal device, the target feedback mode used for transmitting feedback information, comprises: receiving, by the terminal device, indication information sent by the network device; and determining, by the terminal device, the target feedback mode according to the indication information [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used (see Table 6: use of feedback type indicator (FTI) to determine feedback type)].
Regarding claim 10, Khosravirad teaches the method according to claim 9, wherein the indication information indicates information of at least one of a format and a resource of a physical uplink control channel (PUCCH) used for transmitting the feedback information; or the indication information indicates a feedback mode for the terminal device to transmit the feedback information [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used (see Table 6: use of feedback type indicator (FTI) to determine feedback type would be considered at least information indicating format or feedback mode)]; 
when the indication information indicates the information of at least one of the format and the resource of the physical uplink control channel (PUCCH) used for transmitting the feedback information, wherein determining, by the terminal device, the target feedback mode according to the indication information, comprises determining, by the terminal device, the target feedback mode according to the information of the format and/or the resource of the PUCCH; wherein using, by the terminal device, the target feedback mode to transmit the feedback information, comprises: using the format and/or the resource of the PUCCH to transmit the feedback information [Khosravirad ¶ 0060, Fig. 5: the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used (see Table 6: use of feedback type indicator (FTI) to determine feedback type would be considered at least information indicating format or feedback mode)];
wherein determining, by the terminal device, the target feedback mode according to the information of the format and/or the resource of the PUCCH, comprises: determining, by the terminal device, that the target feedback mode is to adopt an acknowledgement/negative acknowledgement (ACK/NACK) of 1 bit for the TB if the information of the format and/or the resource of the PUCCH indicates a format and/or a resource for transmitting one ACK/NACK: or determining, by the terminal device, that the target feedback mode is to adopt an ACK/NACK of a plurality of bits for the TB if the information of the format and/or the resource of the PUCCH indicates formats and/or resources for transmitting a plurality of ACKs/NACKs; and when the indication information indicates the feedback mode for the terminal device to transmit the feedback information, wherein determining, by the terminal device, the target feedback mode according to the indication information, comprises: determining, by the terminal device, a feedback mode indicated by the indication information for transmitting the feedback information, as the target feedback mode [Khosravirad ¶ 0047, Table 3: downlink CCH signaling (i.e. information of the format) is able to switch the receiver feedback generation from single-bit feedback generation to multi-bit feedback generation, and vice versa].
Regarding claim 18, Khosravirad teaches the method according to claim 1, wherein the target feedback mode comprises one of: feedback via an ACK/NACK of 1 bit for the TB, feedback via an ACK/NACK of 1 bit for a plurality of TBs, and feedback [Khosravirad ¶ 0047: a single-bit may be used for feedback for a TB; ¶ 0052: embodiment enables single-bit ACK/NACK indication, as well as indication of high resolution mutual information per single TB].
Regarding claim 19, Khosravirad teaches a method for transmitting feedback information, comprising: 
sending, by a network device, indication information to a terminal device, wherein the indication information is used for the terminal device to determine a target feedback mode for transmitting feedback information, and the feedback information is feedback information of the terminal device for receiving a transport block (TB) sent by the network device [Khosravirad ¶ 0060, Fig. 5: UE may receive, from eNB, a packet, and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used]; and 
receiving, by the network device, the feedback information transmitted by the terminal device using the target feedback mode [Khosravirad ¶ 0060, Fig. 5: the apparatus generates (block 503) and transmits the feedback message to eNB].
Regarding claim 20, Khosravirad teaches the method according to claim 19, wherein the indication information is used for indicating at least one of: a plurality of feedback modes, a correspondence relationship between a plurality of ranges and a plurality of feedback modes, information of a format and/or a resource of a physical uplink control channel (PUCCH) used for transmitting the feedback information, and a [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used (see Table 6: use of feedback type indicator (FTI) to determine feedback type would be considered at least information indicating format or feedback mode)], wherein the plurality of ranges are ranges of a number of code blocks (CBs) successfully received or failed to be received in one TB, or ranges of a proportion of CBs successfully received or failed to be received to a total number of CBs in one TB [Khosravirad ¶ 0061, Table 4: feedback type is according to ranges of erroneous code blocks (eCBs), e.g., 4 to 6 eCBs, 7-10 eCBs].
Regarding claim 21, Khosravirad teaches the method according to claim 20, wherein the indication information indicates the plurality of feedback modes [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator corresponding to feedback mode; see ¶ 0061, Table 6: feedback type corresponds to number of erroneous code blocks]; 
wherein receiving, by the network device, the feedback information transmitted by the terminal device using the target feedback mode, comprises: receiving, by the network device, the feedback information transmitted by the terminal device using a first feedback mode, wherein the first feedback mode is determined by the terminal device from the plurality of feedback modes according to a reception situation of the TB [Khosravirad ¶ 0060: UE checks whether there are any erroneous code blocks and/or number of erroneous code blocks (i.e. reception situation) in the transport block when determining feedback type]; 
when the indication information indicates the correspondence relationship between the plurality of ranges and the plurality of feedback modes, receiving, by the network device, the feedback information transmitted by the terminal device using the target feedback mode, comprises: receiving, by the network device, the feedback information transmitted by the terminal device [Khosravirad ¶ 0060, Fig. 5: the apparatus generates (block 503) and transmits the feedback message] using a second feedback mode, wherein the second feedback mode is determined by the terminal device according to a first range and the correspondence relationship, the first range is a range corresponding to a first parameter, and the first parameter indicates a number of code blocks (CBs) successfully received or failed to be received in the TB, or a proportion of the CBs successfully received or failed to be received in the total number of CBs [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, (i.e. Table 4 of ¶ 0061), that a specific feedback type is to be used according to ranges of erroneous code blocks (eCBs), e.g., 4 to 6 eCBs, 7-10 eCBs]; when the indication information indicates the feedback mode for transmitting the feedback information by the terminal device, receiving, by the network device, the feedback information transmitted by the terminal device using the target feedback mode, [Khosravirad ¶ 0060, Fig. 5: the apparatus generates (block 503) and transmits the feedback message] using the feedback mode for transmitting the feedback information indicated by the indication information; or when the indication information indicates the information of the format and/or the resource of the PUCCH used for transmitting the feedback information, receiving, by the network device, the feedback information transmitted by the terminal device using the target feedback mode, comprises: receiving, by the network device, the feedback information transmitted by the terminal device [Khosravirad ¶ 0060, Fig. 5: the apparatus generates (block 503) and transmits the feedback message] using a third feedback mode, wherein the third feedback mode is determined according to the information of the format and/or the resource of the PUCCH [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used (here, at least a first, second, and third feedback mode are shown in Table 4, Table 6 which correspond to feedback type information transmitted by eNB)].
Regarding claim 33, Khosravirad teaches the method according to claim 19, wherein the target feedback mode comprises one of: feedback via an ACK/NACK of 1 bit for the TB, feedback via an ACK/NACK of 1 bit for a plurality of TBs, and feedback via a bitmap for part of or all CBs of the TB, wherein the plurality of TBs comprise the [Khosravirad ¶ 0047: a single-bit may be used for feedback for a TB; ¶ 0052: embodiment enables single-bit ACK/NACK indication, as well as indication of high resolution mutual information per single TB].
Regarding claim 34, Khosravirad teaches a terminal device, comprising: 
a storage used for storing a program [Khosravirad ¶ 0077: memory 60 may store one or more computer program products 64 comprising program instructions that specify the operation of the circuitries 52 to 56]; 
a processor used for executing the program [Khosravirad ¶ 0077: processing circuitry 50], and when the program is executed, the processor is used for determining a target feedback mode used for transmitting feedback information, wherein the feedback information is feedback information for a transport block (TB) sent by a network device and received by the terminal device [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used]; and 
a transceiver, used for using the target feedback mode to transmit the feedback information [Khosravirad ¶ 0060, Fig. 5: the apparatus generates (block 503) and transmits the feedback message].
Regarding claim 35, Khosravirad teaches the terminal device according to claim 34, wherein the processor is used for: determining the target feedback mode according to a reception situation of the TB [Khosravirad ¶ 0060: UE checks whether there are any erroneous code blocks and/or number of erroneous code blocks (i.e. reception situation) in the transport block when determining feedback type].
Regarding claim 36, Khosravirad teaches the terminal device according to claim 35, wherein the processor is used for: determining the target feedback mode from a plurality of preconfigured feedback modes according to the reception situation of the TB [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used].
Regarding claim 38, Khosravirad teaches the terminal device according to claim 35, wherein the processor is used for: determining the target feedback mode according to a first parameter, wherein the first parameter indicates a number of code blocks (CBs) successfully received or failed to be received in the TB, or a proportion of CBs successfully received or failed to be received to a total number of CBs [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block; see Table 6: feedback type corresponds to number of erroneous code blocks].
Regarding claim 39,  Khosravirad teaches the terminal device according to claim 38, wherein the processor is used for: determining a first range corresponding to the first parameter from a plurality of ranges, wherein the plurality of ranges are ranges of a number of CBs successfully received or failed to be received in one TB, or ranges [Khosravirad ¶ 0061, Table 4: feedback type is according to ranges of erroneous code blocks (eCBs), e.g., 4 to 6 eCBs, 7-10 eCBs]; and 
determining the target feedback mode according to the first range and a preconfigured correspondence relationship between the plurality of ranges and the plurality of feedback modes [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, (i.e. Table 4 of ¶ 0061), that a specific feedback type is to be used].
Regarding claim 42, Khosravirad teaches the terminal device according to claim 34, wherein the transceiver is used for: receiving indication information sent by the network device; wherein the processor is used for: determining the target feedback mode according to the indication information, wherein the indication information indicates information of a format and/or a resource of a physical uplink control channel (PUCCH) used for transmitting the feedback information, or the indication information indicates a feedback mode for the terminal device to transmit the feedback information [Khosravirad ¶ 0060, Fig. 5: UE, may receive a packet and a feedback size indicator, decode TBs, and check (block 501) whether there are any erroneous code blocks and/or number of erroneous code blocks in the transport block, wherein the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used (see Table 6: use of feedback type indicator (FTI) to determine feedback type would be considered at least information indicating format or feedback mode)]; 
when the indication information indicates the information of the format and/or the resource of the physical uplink control channel (PUCCH) used for transmitting the feedback information, the processor is used for determining the target feedback mode according to the information of the format and/or the resource of the PUCCH, the transceiver is used for using the format and/or the resource of the PUCCH to transmit the feedback information [Khosravirad ¶ 0060, Fig. 5: the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used (see Table 6: use of feedback type indicator (FTI) to determine feedback type would be considered at least information indicating format or feedback mode)]; 
the processor is used for determining that the target feedback mode is to adopt an acknowledgement/negative acknowledgement (ACK/NACK) of 1 bit for the TB if the information of the format and/or the resource of the PUCCH indicates a format and/or a resource for transmitting one ACK/NACK or determining that the target feedback mode is to adopt an ACK/NACK of a plurality bits for the TB if the information of the format and/or the resource of the PUCCH indicates formats and/or resources for transmitting a plurality of ACKs/NACKs; or when the indication information indicates the feedback mode for the terminal device to transmit the feedback information, the processor is used for determining a feedback mode indicated by the indication information for transmitting the feedback information, as the target feedback mode [Khosravirad ¶ 0047, Table 3: downlink CCH signaling (i.e. information of the format) is able to switch the receiver feedback generation from single-bit feedback generation to multi-bit feedback generation, and vice versa].
Regarding claim 51, Khosravirad teaches the terminal device according to claim 34, wherein the target feedback mode comprises one of: feedback via an ACK/NACK of 1 bit for the TB, feedback via an ACK/NACK of 1 bit for a plurality of TBs, and feedback via a bitmap for part of or all CBs of the TB, wherein the plurality of TBs comprise the TB [Khosravirad ¶ 0047: a single-bit may be used for feedback for a TB; ¶ 0052: embodiment enables single-bit ACK/NACK indication, as well as indication of high resolution mutual information per single TB].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 26, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khosravirad in view of Wu et al. (US 2012/0093040) [“Wu”].
Regarding claim 4, Khosravirad teaches the method according to claim 3, wherein a plurality of feedback modes are determined by a terminal device [Khosravirad ¶ 0060: feedback mode is determined from a predetermined table of feedback modes], however, does not explicitly disclose wherein the method further 
However, Wu teaches wherein the method further comprises: receiving a high-layer signaling sent by the network device, wherein the high-layer signaling comprises a feedback mode preconfigured by the network device [Wu ¶ 0123: feedback information of the downlink service needs to be fed back in an uplink relay subframe, send, after having generated the feedback information according to a feedback mode predefined or indicated by a higher layer signaling].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a feedback type based on transport block reception from a plurality of preconfigured feedback types as taught by Khosravirad with the method of indicating feedback type to a device operable to feedback information of a downlink service information through higher-layer signaling.  The motivation to do so would be to prevent loss of uplink feedback information ensuring the reliability of downlink communications [Wu ¶ 0019].
Regarding claim 26, Khosravirad teaches the method according to claim 19, however, does not explicitly disclose wherein sending, by the network device, the indication information to the terminal device, comprises: sending, by the network device, a high-layer signaling to the terminal device, wherein the high-layer signaling includes the indication information, and the high-layer signaling is a radio resource control (RRC) signaling.
However, in a similar field of endeavor, Wu teaches wherein sending, by the network device, the indication information to the terminal device, comprises: sending, by [Wu ¶ 0123: feedback information of the downlink service needs to be fed back in an uplink relay subframe, send, after having generated the feedback information according to a feedback mode predefined or indicated by a higher layer signaling].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a feedback type based on transport block reception from a plurality of preconfigured feedback types as taught by Khosravirad with the method of indicating feedback type to a device operable to feedback information of a downlink service information through higher-layer signaling.  The motivation to do so would be to prevent loss of uplink feedback information ensuring the reliability of downlink communications [Wu ¶ 0019].
Regarding claim 37, Khosravirad teaches the terminal device according to claim 36, wherein a plurality of feedback modes are determined by a terminal device [Khosravirad ¶ 0060: feedback mode is determined from a predetermined table of feedback modes], however, does not explicitly disclose receiving a high-layer signaling sent by the network device, wherein the high-layer signaling comprises a feedback mode preconfigured by the network device.
However, Wu teaches receiving a high-layer signaling sent by the network device, wherein the high-layer signaling comprises a feedback mode preconfigured by the network device [Wu ¶ 0123: feedback information of the downlink service needs to be fed back in an uplink relay subframe, send, after having generated the feedback information according to a feedback mode predefined or indicated by a higher layer signaling].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a feedback type based on transport block reception from a plurality of preconfigured feedback types as taught by Khosravirad with the method of indicating feedback type to a device operable to feedback information of a downlink service information through higher-layer signaling.  The motivation to do so would be to prevent loss of uplink feedback information ensuring the reliability of downlink communications [Wu ¶ 0019].

Claims 7 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khsoravirad in view of Wu in view of Aiba et al. (US 2014/0362797) [“Aiba”].
Regarding claim 7, Khosravirad teaches the method according to claim 6, wherein the method further comprises: a terminal device using preconfigured correspondence information [Khosravirad ¶ 0061, Table 4: feedback type is according to ranges of erroneous code blocks (eCBs), e.g., 4 to 6 eCBs, 7-10 eCBs]; and receiving, by the terminal device, information on uplink resouces for transmitting the feedback information [Khosravirad ¶ 0022: Uplink resources for the multi-bit feedback need to be allocated for UE; see also ¶ 0042, Fig. 2: eNB transmits control information to UE]; 
feedback information is transmitted by the terminal device using any one of the plurality of feedback modes [Khosravirad ¶ 0060, Fig. 5: the apparatus generates (block 503) and transmits the feedback message]; 
  device, the target feedback mode to transmit the feedback information [Khosravirad ¶ 0060: the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used prior to transmitting the feedback to eNB].
However, Khosravirad does not explicitly disclose receiving, high-layer signaling sent by the network device, wherein the high-layer signaling includes correspondence relationship preconfigured by the network device.
However, in a similar field of endeavor, Wu teaches receiving high-layer signaling sent by the network device, wherein the high-layer signaling includes correspondence relationship preconfigured by the network device [Wu ¶ 0123: feedback information of the downlink service needs to be fed back in an uplink relay subframe, send, after having generated the feedback information according to a feedback mode predefined or indicated by a higher layer signaling].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a feedback type based on transport block reception from a plurality of preconfigured feedback types as taught by Khosravirad with the method of indicating feedback type to a device operable to feedback information of a downlink service information through higher-layer signaling.  The motivation to do so would be to prevent loss of uplink feedback information ensuring the reliability of downlink communications [Wu ¶ 0019].
However, Khosravirad in view of Wu does not explicitly disclose receiving, by the terminal device, information of a resource of a physical uplink control channel (PUCCH) 
However, in a similar field of endeavor, Aiba teaches receiving, by the terminal device, information of a resource of a physical uplink control channel (PUCCH) for transmitting the feedback information, sent by the network device, wherein the resource of the PUCCH is capable of transmitting the feedback information wherein feedback information is transmitted on the resource of the PUCCH [Aiba ¶ 0139: base station device can schedule a PUCCH resource that is used when the mobile station device transmits uplink control information, e.g., HARQ-ACK (i.e. feedback information), in each PUCCH resource region].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a feedback type based on transport block reception from a plurality of preconfigured feedback types as taught by Khosravirad with the method of scheduling, by a base station, PUCCH resources to be used by a user equipment for transmission of uplink HARQ-ACK as taught by Aiba.  The motivation to do so would be to achieve efficient transmission of HARQ-ACK [Aiba ¶ 0009].
Regarding claim 40, Khosravirad teaches the terminal device according to claim 39, a terminal device using preconfigured correspondence information [Khosravirad ¶ 0061, Table 4: feedback type is according to ranges of erroneous code blocks (eCBs), e.g., 4 to 6 eCBs, 7-10 eCBs]; and 
[Khosravirad ¶ 0022: Uplink resources for the multi-bit feedback need to be allocated for UE; see also ¶ 0042, Fig. 2: eNB transmits control information to UE]; 
feedback information is transmitted by the terminal device using any one of the plurality of feedback modes [Khosravirad ¶ 0060, Fig. 5: the apparatus generates (block 503) and transmits the feedback message]; 
using the target feedback mode to transmit the feedback information, comprises: using, by the terminal  device, the target feedback mode to transmit the feedback information [Khosravirad ¶ 0060: the apparatus determines (block 502) based on a predetermined table, e.g. Table 6, that a specific feedback type is to be used prior to transmitting the feedback to eNB].
However, Khosravirad does not explicitly disclose receiving, high-layer signaling sent by the network device, wherein the high-layer signaling includes correspondence relationship preconfigured by the network device.
However, in a similar field of endeavor, Wu teaches receiving high-layer signaling sent by the network device, wherein the high-layer signaling includes correspondence relationship preconfigured by the network device [Wu ¶ 0123: feedback information of the downlink service needs to be fed back in an uplink relay subframe, send, after having generated the feedback information according to a feedback mode predefined or indicated by a higher layer signaling].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a feedback [Wu ¶ 0019].
However, Khosravirad in view of Wu does not explicitly disclose receiving information of a resource of a physical uplink control channel (PUCCH) for transmitting the feedback information, sent by the network device, wherein the resource of the PUCCH is capable of transmitting the feedback information; and wherein feedback information is transmitted on the resource of the PUCCH.
However, in a similar field of endeavor, Aiba teaches receiving information of a resource of a physical uplink control channel (PUCCH) for transmitting the feedback information, sent by the network device, wherein the resource of the PUCCH is capable of transmitting the feedback information; and wherein feedback information is transmitted on the resource of the PUCCH [Aiba ¶ 0139: base station device can schedule a PUCCH resource that is used when the mobile station device transmits uplink control information, e.g., HARQ-ACK (i.e. feedback information), in each PUCCH resource region].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a feedback type based on transport block reception from a plurality of preconfigured feedback types as taught by Khosravirad with the method of scheduling, by a base station, PUCCH resources to be used by a user equipment for transmission of uplink HARQ-ACK as [Aiba ¶ 0009].

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khosravirad in view of Aiba.
Regarding claim 50, Khosravirad teaches the terminal device according to claim 47, however, does not explicitly disclose wherein the transceiver is used for: receiving information of a resource for transmitting an uplink data channel sent by the network device; and using the target feedback mode to transmit the feedback information on the resource for transmitting the uplink data channel.
However, in a similar field of endeavor, Aiba teaches wherein the transceiver is used for: receiving information of a resource for transmitting an uplink data channel sent by the network device; and using the target feedback mode to transmit the feedback information on the resource for transmitting the uplink data channel [Aiba ¶ 0139: base station device can schedule a PUCCH resource that is used when the mobile station device transmits uplink control information, e.g., HARQ-ACK (i.e. feedback information), in each PUCCH resource region].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a feedback type based on transport block reception from a plurality of preconfigured feedback types as taught by Khosravirad with the method of scheduling, by a base station, PUCCH resources to be used by a user equipment for transmission of uplink HARQ-ACK as [Aiba ¶ 0009].

Allowable Subject Matter
Claims 14 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN P COX/Primary Examiner, Art Unit 2474